DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 21-43 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of methods for determining and reporting mobile phone distraction for a driver with a feedback which is gathered in a machine learning classifier to improve an accuracy of passenger detection.  The method involves determining a possible distraction episode with a distraction of a user of a mobile device during a trip.  The information about the trip is presented to the user of the mobile device.  The information about the trip includes an indication that is provided for the possible distraction episode.  A feedback is received for the trip from the user.  The feedback comprises a role of the user that is provided for the mobile device during the trip or a mode of transportation for the trip.  A determination is made whether the possible distraction episode is provided a relevant distraction episode based in on the feedback for the trip.  The use of user feedback to obtain information about whether a particular distraction episode was relevant or not, for example, whether the user was a passenger, or when the user was a driver and his phone was used by a passenger in the vehicle.  Signals are received from one or more detectors housed in a mobile device while the mobile devices on a trip. The received signals are indicative of a possible distraction episode and of the context of the possible phone distraction episode.  A relevant distraction episode is determined from the possible distraction episode, and the relevant distraction episode is scored.  The scoring includes accounting for the context including at least one of: speed, time of day, day of week, season, road type, weather conditions, or direction of motion. The scoring includes accounting for the context including at least one of movement or orientation of the mobile device or tapping on a display screen of the mobile device. The result of the scoring is reported to a user. The reporting includes showing the user a location of a relevant distraction episode along a trajectory of the trip. The reporting includes showing the user a score that resulted from the scoring. The reporting includes reporting to a third party. The location information for relevant distraction episodes for two or more trips is aggregated. The contexts of relevant distraction episodes are aggregated. The aggregated contexts are reported with respect to at least one of: speed distribution during relevant distraction episodes, orientations of mobile devices during relevant distraction episodes, and activity state distributions of mobile devices during relevant distraction episodes.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 21, the best reference found during the process of examination,Latka (U.S. PGPub 20220044266 A1), discloses a multi-user smart feedback in a smart feedback system (SFS). As an example, a first personalized feedback request is provided to a first device during a first visualization of a first personalized avatar associated with a first user. First feedback of the first user captured by the first device is received. The first feedback is analyzed based on a first user profile and the first personalized feedback request associated with a first offer associated with a first participant. A first recommendation is determined based on the first user profile, the analyzed first feedback of the first user, the first offer associated with the first participant, and a second user profile of an associated second user. The first recommendation is provided to the first device during the first visualization of the first personalized avatar associated with the first user.
Consider claim 21, another best reference found during the process of examination,Penilla (U.S. PGPub 20190265868 A1), discloses a vehicle for sharing vehicle controls are provided. One example method includes sharing vehicle system control of a vehicle with a passenger. The vehicle has an on-board computer and communications circuitry integrated with the on-board computer. The communications circuitry is configured to interface with a wireless network for accessing the Internet. The on-board computer is configured to enable the communications circuitry to provide a wireless connection to portable devices that enter and pair with the vehicle. The on-board computer is interfaced with one or more vehicle systems. The method includes providing a portable device access to at least one graphical user interface via the wireless connection. The graphical user interface includes input options that enable control of settings or functions of one or more of said vehicle systems. The method includes processing, during wireless connection of the portable device with the on-board computer or communications circuitry, information associated with a wireless signal used between the portable device and the on-board computer or communications circuitry. The processing of the information associated with the wireless signal identifies an approximate location of the portable device inside the vehicle. The approximate location of the portable device is utilized to identify a passenger seat of the vehicle and enable said control of settings or functions that pertain to an environment proximate to the passenger seat that was identified.
Claims 34 and 38 recite features, among others, that are similar to the features that are discussed above with respect to claim 21.  Therefore, claims 11 and 19 are patentable over related arts.  Claims 22-33, 41-43, 35-37 and 39-40 depend from claims 1, 11, and 19, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 21.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689